                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             ALEXANDRIA DIVISION

ROBERT DAVIS #96564                               CIVIL ACTION NO. 16-1534-P

VERSUS                                            CHIEF JUDGE HICKS

SANDY MCCAIN, ET AL.                              MAGISTRATE JUDGE HORNSBY

                                      JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, no written

objections having been filed, and concurring with the findings of the Magistrate Judge

under the applicable law;

        IT IS ORDERED that Defendants’ Motion for Summary Judgment (Doc. 72) is

granted and that all claims against all remaining defendants are dismissed with prejudice.

        THUS DONE AND SIGNED, in Shreveport, Louisiana, this 19th day of March,

2020.
